DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2009/0135949 A1 to Yu.
Regarding Claim 1, Yu discloses a method of communication of digital data (Fig’s. 1 and 2; ¶ 2, digital transmitter, 100), the method comprising:
receiving a plurality of data bits to be transmitted (Fig. 1, data streams (110)); and
generating an output signal for transmission by a transmitter circuit (Fig. 1, output symbols, 185), the
generating comprising:
generating a portion of the output signal comprising values of the output signal with magnitude less than a specified threshold, the specified threshold corresponding to a specified transmitter circuit maximum output power (Fig. 2, when symbol is less than amplitude limiting threshold, it is processed normally, 220); and
generating a portion of the output signal comprising a representation of values of the output signal with magnitude greater than the specified threshold (Fig. 2, when a symbol exceeds the limiting threshold, the symbol is pre-distorted (235) and amplitude limited (245)).
Regarding Claim 3, Yu discloses wherein generating the output signal comprises:
generating, using quadrature amplitude modulation, symbols corresponding to the plurality of data bits in the frequency domain; and converting, using an inverse fast Fourier transform, the symbols into a discrete-time representation (Fig. 1, ¶ 15, data bits are QAM modulated (110) then passed to IFFT module (105)).
Regarding Claim 8, Yu discloses a system for communication of digital data, the system comprising:
a transmitter circuit configured to receive a plurality of data bits and generate an output signal for transmission (Fig’s. 1 and 2; ¶ 2, digital transmitter, 100), 
the transmitter configured to: 
generate a portion of the output signal comprising values of the output signal with magnitude less than a specified threshold, the specified threshold corresponding to a specified transmitter circuit maximum output power (Fig. 2, when symbol is less than amplitude limiting threshold, it is processed normally, 220); and 
generate a portion of the output signal comprising a representation of values of the output signal with magnitude greater than the specified threshold (Fig. 2, when a symbol exceeds the limiting threshold, the symbol is pre-distorted (235) and amplitude limited (245)); and 
a receiver configured to receive the output signal and generate the plurality of data bits from the output signal (¶ 4, a receiver platform receives that data bits.)
Regarding Claim 10, Yu discloses herein the transmitter circuit is further configured to:
generate, using quadrature amplitude modulation, symbols corresponding to the plurality of data bits in the frequency domain; and convert, using an inverse fast Fourier transform, the symbols into a discrete-time representation (Fig. 1, ¶ 15, data bits are QAM modulated (110) then passed to IFFT module (105)).
Regarding Claim 15, Yu discloses a transmitter configured to communicate digital data for a receiver, the transmitter comprising: 
a transmitting element (Fig’s. 1 and 2; ¶ 2, digital transmitter, 100); and 
a circuit configured to: 
receive a plurality of data bits and generate an output signal for transmission; generate a portion of the output signal comprising values of the output signal with magnitude less than a specified threshold, the specified threshold corresponding to a specified circuit maximum output power (Fig. 2, when symbol is less than amplitude limiting threshold, it is processed normally, 220); and 
generate a portion of the output signal comprising a representation of values of the output signal with magnitude greater than the specified threshold (Fig. 2, when a symbol exceeds the limiting threshold, the symbol is pre-distorted (235) and amplitude limited (245)).
Regarding Claim 17, Yu discloses wherein the circuit is further configured to:
generate, using quadrature amplitude modulation, symbols corresponding to the plurality of data bits in the frequency domain; and convert, using an inverse fast Fourier transform, the symbols into a discrete-time representation (Fig. 1, ¶ 15, data bits are QAM modulated (110) then passed to IFFT module (105)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  United States Patent Application Publication 2009/0135949 A1 to Yu and United States Patent Application Publication 2016/0226594 A1 to Hass et al.
Regarding Claim 2, Yu discloses system for reducing PAPR in OFDM transmitters, but is physical layer agnostic, thus Yu does not disclose wherein the transmitter circuit comprises an electro-optical device configured to output an optical signal corresponding to the output signal.
Hass discloses another OFDM system wherein the transmitter circuit comprises an electro-optical device configured to output an optical signal corresponding to the output signal (Fig. 1, ¶ 97, transmitter is LED or Laser array that outputs an optical signal.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use an electro-optical device configured to output an optical signal corresponding to the output signal (as disclosed by Hass) with the system disclosed by Yu.  The suggestion/motivation would have been to use optical wireless communication, which addresses increasing demand for wireless communication and the bandwidth limitation with current mobile systems (¶ 2.)
Yu and Hass are from the same art with respect to data communication, and are therefore analogous art.
Claims 9 and 16 recite substantially similar limitations and are rejected for the same reasons as those discussed above.
Allowable Subject Matter
Claims 4-7, 11-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        08/13/2022